DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claims 1-6 are objected to because of the following informalities:  
In claim 1, --and-- should be added after “part,” in line the last line; and “to be mounted” should be changed to --for mounting-- in the last line. 
Claims 2-6 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013137232 to Mitsubishi (see the translation in the IDS filed 2/5/21).
Referring to claim 1, Mitsubishi discloses a temperature measuring device (1) (figure 1) comprising:

a heat transfer part (7a) formed of an elastomer (high thermal conductivity rubber) (paragraphs 21, 27) in which the temperature sensitive section (4) is embedded; and
a heat insulation part (7b-7d) formed of an elastomer (paragraphs 21, 23) covering a single surface of the heat transfer part (7a) (figure 1);
wherein the heat transfer part (7a) has a thermal conductivity (high thermal conductivity rubber) that is greater than a thermal conductivity of the heat insulation part (7b-7d) (paragraph 21), a mounting section (7d) is formed at the heat insulation part (7b-7d), and the mounting section (7d) is for mounting at a mounting location (3a) (figure 1).

Referring to claim 2, Mitsubishi discloses that the mounting section (7d) of the heat insulation part (7b-7d) surrounds an outer periphery of the heat transfer part (7a) (figures 1, 7).

Referring to claim 3, Mitsubishi discloses that the mounting section (7d) of the heat insulation part (7b-7d) comprises a circumferential groove formed at a side surface (lower surface of 7d) (figures 1, 7) of the heat insulation part (7b-7d).

Referring to claim 4, Mitsubishi discloses an overlap section (7b) at which the heat transfer part (7a) overlaps the heat insulation part (7b-7d); and an intermediate section (7c) interposed between the overlap section and the mounting section (7d), the intermediate section (7c) having a thickness less than a thickness of the overlap section (7b) (figure 1).

Referring to claim 6, Mitsubishi discloses a temperature measuring arrangement (figure 1) comprising:
the temperature measuring device (1) according to claim 1;
a case (3) on which the mounting section (7d) is mounted; and 
an object (12) for which the temperature is to be measured placed within the case (3) and being in direct contact with the heat transfer part (7a) (figure 1; paragraph 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi in view of U.S. Patent Application Publication 2016/0380319 to Rhein et al [hereinafter Rhein].
Mitsubishi discloses a device having all of the limitations of claim 5, as stated above with respect to claim 1, wherein Mitsubishi further discloses that the electrical temperature measuring is for measuring a temperature of a battery and has instrument comprises wires (5) connected with the temperature sensitive section (4) and leads (6) to which the wires are fixed, end portions of the wires (5) and an end portion of the leads (6) being embedded in the heat insulation part (7b-7d) and the heat transfer part (7a) (figure 1), but does not disclose the leads being a flexible printed substrate onto which the wires are fixed.
However, Rhein discloses a temperature measuring device (figure 7) comprising a temperature measuring instrument comprising leads (180) on a flexible printed substrate (160) onto which the leads are fixed in order to enable a processor to monitor the temperature of a battery (paragraphs 21, 32-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the leads of Mitsubishi as a flexible printed substrate, as suggested by Rhein, in order to enable a processor to monitor the temperature of a battery.

Conclusion
The art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure for disclosing a temperature sensor for a battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
3/1/22